Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-11 and 13-26 are pending. Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-11, 13-14 and 16-26 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 01/20/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(b) rejection of claims 7 and 21 in the non-final mailed 07/20/2021 is withdrawn. The claim amendments have overcome the rejection of record.
The 103(a) rejection of claims 1-14 and 16-25 over ‘162 (JP 3027162, published 2000) in view of ‘607 (US Patent 6,194,607, Patent date 02-2001) in the non-final mailed 07/20/2021 is modified to address the amendments to claim 1.
The 103(a) rejection of claims 1-14 and 16-25 over ‘162 (JP 3027162, published 2000), ‘607 (US Patent 6,194,607, Patent date 02-2001) and ‘648 (US Patent 
The following modified and newly applied 103(a) rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The claim rejections were necessitated by amendment.

Modified rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-6, 8-11, 13-14, 16-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over ‘162 (JP 3027162, published 2000. As cited in the IDS filed 06/24/2021. All reference to 162 are made to a machine translation supplied by applicant and filed on 06/24/2021) in view of ‘607 (US Patent 6,194,607, Patent date 02-2001).

Interpretation of Claims

    PNG
    media_image1.png
    302
    780
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    199
    719
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    300
    783
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    204
    773
    media_image4.png
    Greyscale

	All references to steps a1-d1 are also referring to steps a2-d2.
	
Scope of the Prior Art
 	162 teaches (page 4 of 6) the process to prepare 4,4’-biphenyldicarboxylic acid (BDCA) via supplying diisopropylbiphenyl, 8.22g Co(OAc)2 4H2O, 8.09g  Mg(OAc)2, 7.85g KBr, acetic acid (claims 3, 4, 17, 18) and air (instant oxidizing medium, claim 10, 22) to a titanium autoclave (instant reactor). This teaching is interpreted to be instant (a1). The addition of the catalyst is the instant supplying.
162 goes on to teach (page 4 of 6) the diisopropylbiphenyl is fed to the reactor over 4 hours (instant semi-continuous and continuous reaction zones, claims 5, 6, 19, 20) while blowing air and into the reactor at 200C. This step is interpreted to be step (b1).

The 8.22g Co(OAc)2 4H2O, 8.09g  Mg(OAc)2, 7.85g KBr, read on the ratios of (claims 1, 11, 16, 23).
162 teaches (page 3 of 6) the isopropyl group, ethyl and methyl, can be utilized in biphenyl starting material. This teaching is motivation to utilize the instant starting material 4,4’-dimetylbiphenyl. 

Ascertaining the Difference
	162 does not teach step (c1), nor the supplying of the dimethylbiphenyl compound in a solution with the acetic acid, nor the 1 to 20 wt% of the dimethylbiphenyl compound in the solution.
Secondary Reference
	607 teaches (column 21) a post-oxidation step is the oxidation of the product of a liquid phase oxidation of an alkyl aromatic hydrocarbon using a cobalt-manganese-bromine catalyst. 607 goes on to teach (column 5-6) the identity of the alkyaromatic 
607 is silent to the addition of more starting material into the post-oxidation step and teaches the product is oxidized. This teaching is motivation to cease the supply of “the at least one dimethylbiphenyl compound” into “the at least one reaction zone” as recited in step (c1), (c2). 607 teaches (Example 28) air is used and the concentration of the alkylaromatic compound in acetic acid is 20% (instant claim 9) 
These teachings render 607 analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 162 and 607 to arrive at the instant invention with a reasonable expectation of success. For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have looked to the teachings of 607 (column 21) to determine what steps are involved in the post-oxidation taught by 162 (page 4 of 6). The ordinary artisan would have then performed a post-oxidation as taught by 607 (column 21) on the oxidized product taught by 162 (page 4 of 6) via using a catalyst comprising (column 21) cobalt-manganese-bromine and additionally air (607 Example 28), (162 page 4 of 6). The ordinary artisan would have done so with a reasonable expectation of success to satisfy a need of a post-oxidation. The above argued subjecting of the oxidized product to the catalyst and air and the stopping of the 
Concerning the addition of the at least one dimethylbiphenyl mixed in the acetic acid, it is obvious to mix the reactant and the solvent first, prior to the addition to the reaction zone. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Concerning the instant temperatures, and wt%, MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning any semi-continuous and continuous limitations, the courts have held that continuous operation is obvious in light of a batch process in the prior art. See In re Dilnot, 319 F.2d 188, 138 USPQ (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.). MPEP 2144.04 V. E. Moreover, .
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.
Applicant argues:
'162 describes that at an alkali metal compound is essential; either in the form of an alkali bromide or as an added alkali metal compound (see page 4 of the English language PDF file, top half of the page). Particularly, the result effective variable in '162 is the atomic ratio of the alkali metal to bromine in the catalyst being greater than 1.0.
The invention defined by amended Claim 1 does not require an alkali metal.

Examiner’s response:
Applicant is arguing limitations not present in the claim. The current claims do not include a proviso that excludes an alkali metal. Additionally, the current claims use comprising language. Therefore, an alkali metal is not prohibited by the current claims.

Applicant argues:
Moreover, '162 does not recognize or disclose that the atomic ratio of bromine to the combined amount of manganese and cobalt in the catalyst is a result effective variable.

Examiner’s response:

However, the examiner explicitly recited the following in the original rejection. “The 8.22g Co(OAc)2 4H2O, 8.09g  Mg(OAc)2, 7.85g KBr, read on the ratios”. The applicant has not noted nor disputed this statement. 
For clarification, on page 4 of 6 of reference 162 as cited in the original rejection, the maganese catalyst is a tetrahydrate. Thus, the catalyst is 8.22g Co(OAc)2 4H2O, 8.09g  Mg(OAc)2 4H2O, 7.85g KBr. The molecular weights are 249.08, 245.087 and 119.002 g/mole respectively. Dividing the gram weight of the individual catalytic parts by the respective molecular weight, one achieves the moles/atoms of each individual catalytic part of 0.033, 0.033 and 0.065 respectively. 0.065 divided by 0.066 is 0.985. This falls within the claimed range of 0.01 to 1.5.

Applicant argues:
Furthermore, as '162 is actually working with a homolog (according to the Office Action) as the starting material, the unpredictable nature of chemistry further shows that determining the bromide content in the manner recited in the amended Claim 1 is not predictable from '162. It is only from a hindsight reconstruction of the claimed invention could a person of ordinary skill in the art envision modifying '162 to use dimethybiphenyl, not requiring an alkali metal, and using the atomic ratio of bromine to the combined amount of manganese and cobalt in the catalyst as a result effective variable.

The homolog argument is withdrawn from the original rejections. 
However, the examiner supplied an obvious argument in the original rejection as follows. “It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 162 and 607 to arrive at the instant invention with a reasonable expectation of success”.
Additionally, the original rejection recited methyl, ethyl and isopropyl were taught by reference 162 on page 3 of 6. The obviousness of the methyl version of the biphenyl over the diisopropyl version was contemplated and addressed in the original rejection. 
Due to reference 162 contemplating the methyl over the isopropyl, any purported unpredictability is moot.
Concerning the hindsight, the examiner has shown the currently claimed molar/atom ratios are disclosed in the 162 reference, the alkali metal of 162 is permitted in the current claims and the alternatives of methyl, ethyl, and propyl of the biphenyl are contemplated by the prior art. Therefore, the invention was not arrived at by hindsight alone.
It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
  

	
Claims 1-11, 13-14 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over ‘162 (JP 3027162, published 2000. As cited in the IDS filed 06/24/2021. All reference to 162 are made to a machine translation supplied by applicant and filed on 06/24/2021) in view of ‘607 (US Patent 6,194,607, Patent date 02-2001) and ‘648 (US Patent 5,763,648, Patent date 06-1998, as cited in the written opinion for PCT/US2018/058161).    
Interpretation of Claims

    PNG
    media_image1.png
    302
    780
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    199
    719
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    300
    783
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    204
    773
    media_image4.png
    Greyscale

	All references to steps a1-d1 are also referring to steps a2-d2.

    PNG
    media_image5.png
    236
    788
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    203
    787
    media_image6.png
    Greyscale

Scope of the Prior Art
	The single and combinational teachings of 162 and 607 are written in the above rejection and are incorporated herein by reference.
Ascertaining the Difference
	162 and 607 do not teach the moving of the effluent from the first reaction zone to a second reaction zone.
Secondary Reference
	648 teaches (Figure 1 and column 3) the removal of the product (effluent) from a first oxidation reactor (first reaction zone) to a second oxidation reactor (second reaction zone). 648 teaches (Figure 1 and column 6) the second oxidation treatment is a post-oxidation.
	648 teaches (column 3) overlapping alkylaromatic hydrocarbons to the alkylaromatic hydrocarbons taught by 162 (page 3-4 of 6) and catalysts containing Co, Mn and Br. Which both 162 (page 4 of 6) and 607 (column 21) teach.
These teachings render 648 analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 162, 607 and 648 to arrive at the instant invention with a reasonable expectation of success. For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have performed the post-oxidation reaction taught by 162 (page 4 of 6) and 607  (column 21) in a second reaction zone/reactor taught by 648 teaches (Figure 1 and column 3 and 6). The ordinary artisan .

	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over ‘162 (JP 3027162, published 2000. As cited in the IDS filed 06/24/2021. All reference to 162 are made to a machine translation supplied by applicant and filed on 06/24/2021) in view of ‘607 (US Patent 6,194,607, Patent date 02-2001) as applied to claims 1-6, 8-11, 13-14, 16-20 and 22-25 and in further view of  ‘179 (US Patent 4,914,179, Patent date 04-1990).

Interpretation of Claims

    PNG
    media_image1.png
    302
    780
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    199
    719
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    300
    783
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    204
    773
    media_image4.png
    Greyscale

	All references to steps a1-d1 are also referring to steps a2-d2.

    PNG
    media_image7.png
    163
    817
    media_image7.png
    Greyscale


Scope of the Prior Art

Additional teachings are as follows. 162 teach 4,4-biphenyldicarboxylic acids can be utilized to prepare high performance polyesters having heat resistance and high strength (p. 2 of 6). This teaching is motivation to make polyesters of the currently claimed 4,4-biphenyldicarboxylic acids.
Concerning the recovery of the 4,4-biphenyldicarboxylic acids, 162 teach the product was cooled, collected by filtration, and washed with water (p. 4 of 6).

Ascertaining the Difference
	162 does not teach a process to prepare a polyester product from a reaction of a diol with the recovered 4,4-biphenyldicarboxylic acid.
Secondary Reference
	179 teach a copolyester comprising 4,4-biphenyldicarboxylic acid and ethylene glycol (currently claimed diol) (column 2). 179 teach overlapping properties of the polyester taught by 162. For example, 179 teach a copolyester having high tensile strength (column 2). 179 teach the copolyesters may be prepared from the ester/acid version of the 4,4-biphenyldicarboxylic acid (column 3). 179 teach a working example of a process to prepare the copolyester (Example 1). These teachings render 179 analogous art to the invention.
Obviousness

For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have made the copolyester as taught by 179 from the recovered 4,4-biphenyldicarboxylic acids taught by 162. The ordinary artisan would have done so because 162 teach 4,4-biphenyldicarboxylic acids can be utilized to prepare high performance polyesters having heat resistance and high strength (p. 2 of 6). The ordinary artisan would have had a reasonable expectation of success because 179 teach the copolyesters may be prepared from the ester/acid version of the 4,4-biphenyldicarboxylic acid (column 3). The ordinary artisan would have looked to the teachings of 179 because 179 teach overlapping properties of the polyester taught by 162 and the ordinary artisan was in need of a process to prepare as polyester.
Conclusion
Claims 1-11, 13-14 and 16-26 are rejected. No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628